REASONS FOR ALLOWANCE
Claims 1 and 3-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a coupling positioned between the crankshaft and the driving pulley and which, when said coupling is disengaged during a first speed, said coupling connects the crankshaft to the driving pulley via the centrifugal clutch, and when said coupling is engaged at a higher speed said coupling directly connects the crankshaft to the driving pulley and disengages said centrifugal clutch from the driving pulley, said coupling being disengaged when a control lever is in an active position, and wherein said control lever is arranged to move from the active position which corresponds to the first speed to an inactive position which corresponds to the higher speed, and vice-versa” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. As argued in Applicant’s Remarks, filed 2/15/22, the amendment teaches away from the closest prior art, in that the combination of Hattori and Onda would not obtain the claimed invention for the reasons discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611